                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

ANTHONY BOUYER                       CASE NO.
                                     2:20−cv−01514−DSF−MRW
            Plaintiff(s),
     v.                               Order to Show Cause re
LA PICO PLAZA, LLC, et al.            Dismissal for Lack of
                                      Prosecution
           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
    In this case, La Pico Plaza, LLC failed to plead or otherwise defend within
  the relevant time. The Court orders plaintiff to show cause in writing on or
  before April 20, 2020 why the claims against the non-appearing defendant(s)
  should not be dismissed for lack of prosecution. Failure to respond to this
  Order may result in sanctions, including dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: March 19, 2020                      /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
